Name: Commission Regulation (EC) NoÃ 620/2007 of 5 June 2007 setting the allocation coefficient for issuing of licences applied for from 28 May to 1 June 2007 to import sugar products under tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  international trade;  tariff policy
 Date Published: nan

 6.6.2007 EN Official Journal of the European Union L 143/5 COMMISSION REGULATION (EC) No 620/2007 of 5 June 2007 setting the allocation coefficient for issuing of licences applied for from 28 May to 1 June 2007 to import sugar products under tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules for the 2006/07, 2007/08 and 2008/09 marketing years for importing and refining of sugar products under certain tariff quotas and preferential agreements (2), and in particular Article 5(3) thereof, Whereas: (1) Applications for import licences were submitted to the competent authority during the week of 28 May to 1 June 2007, in accordance with Regulation (EC) No 950/2006 or Commission Regulation (EC) No 1832/2006 of 13 December 2006 laying down transitional measures in the sugar sector by reason of the accession of Bulgaria and Romania (3) for a total quantity equal to or exceeding the quantity available for serial numbers 09.4366 (2006 to 2007) and 09.4337 (2007 to 2008). (2) In these circumstances, the Commission should fix an allocation coefficient in order to issue licences in proportion to the quantity available and inform the Member States that the set limit has been reached, HAS ADOPTED THIS REGULATION: Article 1 Licences shall be issued within the quantitative limits set in the Annex to this Regulation in respect of applications for import licences submitted from 28 May to 1 June 2007, in accordance with Article 4(2) of Regulation (EC) No 950/2006 or Article 5 of Regulation (EC) No 1832/2006. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 178, 1.7.2006, p. 1. Regulation as amended by Regulation (EC) No 2006/2006 (OJ L 379, 28.12.2006, p. 95). (3) OJ L 354, 14.12.2006, p. 8. ANNEX ACP-India Preferential Sugar Title IV of Regulation (EC) No 950/2006 2006/2007 marketing year Serial No Country Week of 28 May to 1 June 2007: % of requested quantity to be granted Limit 09.4331 Barbados 100 09.4332 Belize 0 Reached 09.4333 CÃ ´te dIvoire 100 09.4334 Republic of the Congo 100 09.4335 Fiji 0 Reached 09.4336 Guyana 0 Reached 09.4337 India 0 Reached 09.4338 Jamaica 100 09.4339 Kenya 100 09.4340 Madagascar 100 09.4341 Malawi 100 09.4342 Mauritius 100 09.4343 Mozambique 0 Reached 09.4344 Saint Kitts and Nevis  09.4345 Suriname  09.4346 Swaziland 0 Reached 09.4347 Tanzania 0 Reached 09.4348 Trinidad and Tobago 100 09.4349 Uganda  09.4350 Zambia 100 09.4351 Zimbabwe 100 ACP-India Preferential Sugar Title IV of Regulation (EC) No 950/2006 2007/2008 marketing year Serial No Country Week of 28 May to 1 June 2007: % of requested quantity to be granted Limit 09.4331 Barbados  09.4332 Belize 100 09.4333 CÃ ´te dIvoire  09.4334 Republic of the Congo  09.4335 Fiji 100 09.4336 Guyana 100 09.4337 India 100 Reached 09.4338 Jamaica  09.4339 Kenya  09.4340 Madagascar  09.4341 Malawi  09.4342 Mauritius  09.4343 Mozambique 100 09.4344 Saint Kitts and Nevis  09.4345 Suriname  09.4346 Swaziland  09.4347 Tanzania 100 09.4348 Trinidad and Tobago  09.4349 Uganda  09.4350 Zambia  09.4351 Zimbabwe  Complementary Sugar Title V of Regulation (EC) No 950/2006 2006/2007 marketing year Serial No Country Week of 28 May to 1 June 2007: % of requested quantity to be granted Limit 09.4315 India 100 09.4316 ACP Protocol signatory countries 100 CXL Concessions Sugar Title VI of Regulation (EC) No 950/2006 2006/2007 marketing year Serial No Country Week of 28 May to 1 June 2007: % of requested quantity to be granted Limit 09.4317 Australia 0 Reached 09.4318 Brazil 0 Reached 09.4319 Cuba 0 Reached 09.4320 Other third countries 0 Reached Balkans sugar Title VII of Regulation (EC) No 950/2006 2006/2007 marketing year Serial No Country Week of 28 May to 1 June 2007: % of requested quantity to be granted Limit 09.4324 Albania 100 09.4325 Bosnia and Herzegovina 0 Reached 09.4326 Serbia, Montenegro and Kosovo 100 09.4327 Former Yugoslav Republic of Macedonia 100 09.4328 Croatia 100 Exceptional import sugar and industrial import sugar Title VIII of Regulation (EC) No 950/2006 2006/2007 Marketing year Serial No Type Week of 28 May to 1 June 2007: % of requested quantity to be granted Limit 09.4380 Exceptional  09.4390 Industrial 100 Import of sugar under the transitional tariff quotas opened for Bulgaria and Romania Chapter 1 Section 2 of Regulation (EC) No 1832/2006 2006/2007 marketing year Order No Type Week of 28 May to 1 June 2007: % of requested quantity to be granted Limit 09.4365 Bulgaria 0 Reached 09.4366 Romania 100 Reached